Filing Date: 04/07/2020
Claimed Foreign Priority Dates: 08/23/2019 (KR 10-2019-0103975)
Applicants: Shin et al.
Examiner: Younes Boulghassoul 
 

DETAILED ACTION
This Office action responds to the Application and Preliminary Amendment                filed on 04/07/2020.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application serial no. 16/841,889 filed on 04/07/2020 has been entered. Applicant cancelled claims 16-20. Accordingly, pending in this Office action are claims 1-15.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US2016/0343825).

Regarding Claim 1, Bae (see, e.g., Figs. 15-17 and Par. [0113]-[0150]) shows all aspects of the instant invention, including a semiconductor device, comprising:
- a gate pattern (e.g., TR1) crossing over a substrate (e.g., 200), the gate pattern including a gate insulating layer (e.g., 230), a gate electrode (e.g., 240,250), and a gate capping pattern (e.g., 270) sequentially stacked on the substrate
- a gate spacer (e.g., 260) covering a sidewall of the gate pattern
- a source/drain pattern (e.g., 300) on the substrate, the source/drain pattern being adjacent to the sidewall of the gate pattern
- a contact pad (e.g., 301) on the source/drain pattern, a top surface of the contact pad being lower than a top surface of the gate electrode
 - a source/drain contact plug (e.g., 310) on the contact pad
 - a protection spacer (e.g., 320) between the gate spacer and the source/drain contact plug, the protection spacer having a ring shape enclosing the source/drain contact plug
Regarding Claim 2, Bae (see, e.g., Fig. 16) shows that the protection spacer (e.g., 320) is in contact with the gate spacer (e.g., 260), and a first width of the protection spacer is greater than a second width of the gate spacer, the first width of the protection spacer being measured along a first direction (e.g., X direction) above the gate pattern (e.g., width of 320 proximate to top surface of 280), and the second width e.g., width of 260 proximate to top surface of 270).
Regarding Claim 4, Bae (see, e.g., Fig. 16) shows that a sidewall of the protection spacer (e.g., 320) is aligned with a sidewall of the contact pad (e.g., 301).
Regarding Claim 5, Bae (see, e.g., Figs. 15-16) shows that the protection spacer (e.g., 320) surrounds an entire outer sidewall of the source/drain contact plug (e.g., 310).
Regarding Claim 6, Bae (see, e.g., Fig. 16) shows that a width of the source/drain contact plug (e.g., 310) is smaller than a width of the contact pad (e.g., 301).
Regarding Claim 7, Bae (see, e.g., Fig. 17) shows that the source/drain pattern (e.g., 300) has an inclined upper side, and the contact pad (e.g., 301) is in contact with the inclined upper side.
Regarding Claim 12, Bae (see, e.g., Figs. 15-17 and Par. [0113]-[0150]) shows all aspects of the instant invention, including a semiconductor device, comprising:
- an active fin protruding from a substrate (e.g., F protruding from 200) and extending in a first direction (e.g., X direction)
- a gate pattern (e.g., TR1) crossing the active fin, the gate pattern including a gate insulating layer (e.g., 230), a gate electrode (e.g., 240,250), and a gate capping pattern (e.g., 270) sequentially stacked on the substrate
- a gate spacer (e.g., 260) covering a sidewall of the gate pattern
- a source/drain pattern (e.g., 300) on the active fin, the source/drain pattern being adjacent to the sidewall of the gate pattern
e.g., 301) on the source/drain pattern
 - a source/drain contact plug (e.g., 310) on the contact pad
 - a protection spacer (e.g., 320) between the gate spacer and the source/drain contact plug, the protection spacer having a ring shape enclosing the source/drain contact plug and having a width greater than the gate spacer (e.g., width of 320 proximate to top surface of 280 greater than 260 proximate to top surface of 270).
Regarding Claim 13, see comments stated above in Par. 7 with regards to Claim 4, which are considered repeated here.
Regarding Claim 14, Bae (see, e.g., Fig. 16) shows that a top surface of the contact pad (e.g., 301) is lower than a top surface of the gate electrode (e.g., 240,250).
Regarding Claim 15, see comments stated above in Par. 9 with regards to Claim 6, which are considered repeated here.
Regarding Claims 1 and 9, Bae (see, e.g., Figs. 15-17 and Par. [0084],[0113]-[0150]) shows all aspects of the instant invention, including a semiconductor device, comprising:
- a gate pattern (e.g., TR1) crossing over a substrate (e.g., 200), the gate pattern including a gate insulating layer (e.g., 230), a gate electrode (e.g., 240,250), and a gate capping pattern (e.g., 270) sequentially stacked on the substrate
- a gate spacer (e.g., 260) covering a sidewall of the gate pattern
- a source/drain pattern (e.g., 300) on the substrate, the source/drain pattern being adjacent to the sidewall of the gate pattern
- a contact pad (e.g., 301) on the source/drain pattern, a top surface of the contact pad being lower than a top surface of the gate electrode
e.g., 310) on the contact pad















Furthermore, Bae (see, e.g., Fig. 16 and Par. [0084]) discloses that spacer layer 160/320 includes, e.g., a plurality of dielectric layers, formed by CVD in trench T. Therefore, Bae shows a protection spacer (e.g., outermost dielectric layer of multilayer 320) between the gate spacer and the source/drain contact plug, the protection spacer having a ring shape enclosing the source/drain contact plug.
Additionally, Bae also shows an auxiliary insulating pattern (e.g., one of the inner dielectric layers of multilayer 320) between the protection spacer and the source/drain contact plug, the auxiliary insulating pattern including a material different from the protection spacer (e.g., SiN vs. SiOCN, respectively).



Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw  (US2018/0315854).

Regarding Claim 12, Liaw (see, e.g., Figs. 8,15 and Par. [0113]-[0150]) shows all aspects of the instant invention, including a semiconductor device, comprising:
- an active fin protruding from a substrate (e.g., 206 protruding from 202) and extending in a first direction (e.g., Y direction)
- a gate pattern (e.g., 230) crossing the active fin, the gate pattern including a gate insulating layer (e.g., 232), a gate electrode (e.g., 234), and a gate capping pattern (e.g., 236) sequentially stacked on the substrate
- a gate spacer (e.g., 210) covering a sidewall of the gate pattern
- a source/drain pattern (e.g., 212) on the active fin, the source/drain pattern being adjacent to the sidewall of the gate pattern
e.g., Par. [0046]: silicide region formed on 212 prior to the filling-in conductive material 260 in openings 250)
 - a source/drain contact plug (e.g., 260) on the contact pad
- a protection spacer (e.g., 246) between the gate spacer and the source/drain contact plug, the protection spacer having a ring shape enclosing the source/drain contact plug and having a width greater than the gate spacer.

Claim 1, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2019/0074362).

Regarding Claim 1, Lee (see, e.g., Figs. 1, 4, and 14; and Par. [0125]-[0129]) shows all aspects of the instant invention, including a semiconductor device, comprising:
- a gate pattern crossing over a substrate (e.g., 100), the gate pattern including a gate insulating layer (e.g., 130), a gate electrode (e.g., 120), and a gate capping pattern (e.g., 145) sequentially stacked on the substrate
- a gate spacer (e.g., 140) covering a sidewall of the gate pattern
- a source/drain pattern (e.g., 150) on the substrate, the source/drain pattern being adjacent to the sidewall of the gate pattern
- a contact pad (e.g., 160) on the source/drain pattern, a top surface of the contact pad being lower than a top surface of the gate electrode
 - a source/drain contact plug (e.g., 172) on the contact pad
 - a protection spacer (e.g., 171) between the gate spacer and the source/drain contact plug, the protection spacer having a ring shape enclosing the source/drain contact plug





















Regarding Claim 5, Lee (see, e.g., Figs. 1 and 14) shows that the protection spacer (e.g., 171) surrounds an entire outer sidewall of the source/drain contact plug (e.g., 172).
Regarding Claim 11, Lee (see, e.g., Figs. 4 and 14) shows a channel pattern, which includes a first semiconductor pattern (e.g., 110) and a second semiconductor pattern (e.g., 210) sequentially stacked on the substrate, wherein the gate electrode (e.g., 120) covers top and side surfaces of the channel pattern and includes a first gate portion between the first semiconductor pattern and the second semiconductor pattern.

Claim Rejections - 35 USC § 103























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Bae et al. (US2016/0343825).

Regarding Claim 3, Bae (see, e.g., Par. [0053], [0084]) discloses that gate spacer 116/260 can be, e.g., a nitride or an oxynitride layer; and that contact spacer 160/320 can be, e.g., SiO2 or SiOCN. Furthermore, the following material dielectric constants are known in the semiconductor art: silicon nitride is about 6-7.5, silicon oxynitride is about 4.5-5.5, SiO2 is about 3.9, and SiOCN is about 1.7-2.5.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the protection spacer having a dielectric constant lower than that of the gate spacer in the structure of Bae, because such result would flow from one of the limited material layer combinations for the protection spacer (e.g., 320 of SiO2) and the gate spacer (e.g., 260 of SiN) that would be possible to try, as suggested by Bae himself. See In re KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Bae et al. (US2016/0343825) in view of Chen et al. (US2021/0035861).








Regarding Claim 8, Bae (see, e.g., Fig. 16 and Par. [0084],[0140]) shows an auxiliary insulating pattern (e.g., 280 of low-k material) between the gate spacer (e.g., 260) and the contact pad (e.g., 301), and between the gate spacer and the protection e.g., 320 of SiN), the auxiliary insulating pattern including a material different from that of the protection spacer. However, Bae does not explicitly show a gate contact plug penetrating the gate capping pattern, being in contact with the gate electrode, and having a width smaller than a width of the gate capping pattern, as well as the remaining associated limitations. Chen (see, e.g., Fig. 23 and Par. [0044]), on the other hand and in the same field of endeavor, teaches a gate contact plug 82 penetrating a gate capping pattern 58, being in contact with a gate electrode 54, and having a width smaller than that of the gate capping pattern, to implement the gate biasing structure of a functional transistor.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed gate contact plug arrangement in the structure of Bae, because a gate contact plug penetrating a gate capping pattern is known in the semiconductor art as an arrangement for implementing a biasing interconnect structure to the gate electrode of a functional transistor, as suggested by Chen, and implementing a known gate contact structure arrangement for its known use would have been a common sense choice by one skilled in the semiconductor art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). Therefore, Bae in view of Chen also teaches that the auxiliary insulating pattern is between the protection spacer and the gate contact plug.
















Claims 1, 2, 10, and 14 are rejected under 35 U.S.C. 103 as obvious over Liaw  (US2018/0315854) in view of Chen et al. (US2021/0035861).

Regarding Claim 1, Liaw (see, e.g., Figs. 8,15 and Par. [0113]-[0150]) shows most aspects of the instant invention, including a semiconductor device, comprising:
e.g., 230) crossing over a substrate (e.g., 202), the gate pattern including a gate insulating layer (e.g., 232), a gate electrode (e.g., 234), and a gate capping pattern (e.g., 236) sequentially stacked on the substrate
- a gate spacer (e.g., 210) covering a sidewall of the gate pattern
- a source/drain pattern (e.g., 212) on the substrate, the source/drain pattern being adjacent to the sidewall of the gate pattern
- a contact pad on the source/drain pattern (see, e.g., Par. [0046]: silicide region formed on 212 prior to the filling-in conductive material 260 in openings 250)
- a source/drain contact plug (e.g., 260) on the contact pad
 - a protection spacer (e.g., 246) between the gate spacer and the source/drain contact plug, the protection spacer having a ring shape enclosing the source/drain contact plug (see, e.g., Fig. 15B)


However, Liaw does not explicitly show that a top surface of the contact pad is being lower than a top surface of the gate electrode. Chen (see, e.g., Figs. 23-24, and Par. [0030]), on the other hand and in the same field of endeavor, teaches having a source/drain silicide region 64 at the bottom of a contact opening 60, wherein the silicide region is arranged so that a top surface of the silicide is lower than a top surface of a gate electrode 56.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the top surface of the contact pad being lower than a top surface of the gate electrode in the structure of Liaw, because such arrangement is known in the semiconductor art for providing a source/drain silicided contact region in-between gate patterns, as suggested by Chen, and implementing a known silicide 
Regarding Claim 2, Liaw (see, e.g., Fig. 15A) shows that the protection spacer (e.g., 246) is in contact with the gate spacer (e.g., 210), and a first width of the protection spacer is greater than a second width of the gate spacer, the first width of the protection spacer being measured along a first direction (e.g., Y direction) above the gate pattern, and the second width of the gate spacer being measured along the first direction from the sidewall of the gate pattern.
Regarding Claim 10, Liaw (see, e.g., Par. [0040]) shows that the protection spacer 246 on sidewalls of S/D contact opening 242 is, e.g., a metal oxide dielectric material. Additionally, Chen (see, e.g., Fig. 23 and Par. [0041]) teaches a gate contact plug 82 penetrating a gate capping pattern 58, being in contact with a gate electrode 54, and having a width smaller than that of the gate capping pattern; and an auxiliary insulating pattern 72’ (e.g., of SiN) between the gate capping pattern and the gate contact plug, the auxiliary insulating pattern including a material different from the protection spacer. Therefore, Liaw in view of Chen teaches a gate contact plug penetrating the gate capping pattern, being in contact with the gate electrode, and having a width smaller than that of the gate capping pattern; and an auxiliary insulating pattern between the protection spacer and the gate contact plug, the auxiliary insulating pattern including a material different from the protection spacer.
Regarding Claim 14, Liaw does not explicitly show that a top surface of the contact pad is being lower than a top surface of the gate electrode. Also, see comments 

Conclusion







































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose semiconductor devices with S/D contact arrangements having features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814